DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 11 is objected to because of the following informalities:
LoRaWAN acronym should be expanded at least once when first used in the claim set.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nemeth et al. (US-PGPUB 2012/0163480).
Regarding claim 1, Nemeth teaches a wireless networking system, comprising: a base station device including processing circuitry configured to detect a transmission rate from a portion of a preamble of an incoming packet transmission signal and adapt a radio configuration to receive a remainder of the incoming packet transmission signal at the transmission rate [Para 30-32 and 45, detects a transmission rate from preamble and transmission rate for the packets is set based on the rate detected from the preamble].
Regarding claim 12, Nemeth teaches a wireless networking method, comprising: detecting a transmission rate from a portion of a preamble of an incoming packet transmission signal [Para 30-32]; and adapting a radio to receive a remainder of the incoming packet transmission signal at the transmission rate [Para 45].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nemeth et al. (US-PGPUB 2012/0163480) in view of Kulshreshta (US-PGPUB 2022/0155773).
Regarding claim 11, Nemeth teaches a wireless networking system as discussed in rejection of claim 1.
However, Nemeth does not teach the base station device is configured to implement a low power wide area network and the incoming packet transmission signal is sent from the wireless device to the base station device according a LoRaWAN communication protocol.
Kulshreshta teaches the base station device is configured to implement a low power wide area network and the incoming packet transmission signal is sent from the wireless device to the base station device according a LoRaWAN communication protocol [Para 52-53].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a device that uses LoRaWAN protocol in a lower power wide area network so that it is possible to install the entire framework in remote locations where there is long range, low power, no internet signal and mobile network.
Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 20, Nemeth et al. (US-PGPUB 2012/0163480) teaches a wireless networking system, comprising: processing circuitry configured to execute: a packet detection module that implements an adaptive sampling algorithm to collect samples of a preamble of an incoming packet transmission signal, the incoming packet transmission signal being received by a receiver from a wireless device [Para 30-32]
However, Nemeth does not teach Page 61a classifier including a neural network configured to receive the samples and to output a classification that indicates one or more encoding parameters of the incoming packet transmission signal; and a radio configuration module that sends a configuration command to configure an associated radio to receive a remainder of the incoming packet transmission signal according to the one or more encoding parameters indicated by the classification.
Above taken with other limitations from the claim is considered novel and non-obvious.
Claims 2-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alicherry et al. (USPN 10,142,257) teaches determining a load of incoming data at the encoding middlebox.  Several encoder instances in the encoding middlebox and several decoder instances in a decoding middlebox are modified based on the load of incoming data.  A classifier is configured to define a new class corresponding to each of the new encoder instances.  An ordered list of each of encoder instances in the encoding middlebox is modified before the addition of the new encoder instances.
Murphy (USPN 7,567,576) teaches an encoder which encodes the audio signal into audio packets, and a CPU which converts the audio packets into network packets.  A packet throttle monitors buffer space and CPU utilization.  The CPU controls the amount of audio signals encoded by encoder according to available utilization capacity of the gateway for converting additional audio packets into network packets.
Morris (USPN 7,505,528) teaches an error correction coding mechanism alters the level of error correction coding applied to the digitally encoded data, such that the transmission range is effectively extended to a maximum transmission range corresponding to a maximum level of error correction coding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464